          Case 1:20-cv-05209-AJN Document 6 Filed 07/17/20 Page 1 of 2



                                                                                           7/17/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Trustees for The Mason Tenders District Council
 Welfare Fund, Pension Fund, Annuity Fund, and
 Training Program Fund, et al.,
                                                                    20-cv-5209 (AJN)
                        Petitioners,
                                                                            ORDER
                –v–

 Dhother Construction, Inc.,

                        Respondent.


ALISON J. NATHAN, District Judge:

       On July 7, 2020, Petitioner filed a petition to confirm an arbitral award. Petitioner has

not yet docketed an affidavit of service. It is hereby ORDERED that Petitioner docket a

certificate of service proving that Petitioner properly served defendant.

       IT IS FURTHER ORDERED that Respondent shall serve any opposition to the petition

by August 7, 2020. Petitioner’s reply, if any, shall be served by August 14, 2020.

       IT IS FINALLY ORDERED that Petitioner serve a copy of this Order on Respondent and

inform Respondent of Rule 1.H. of this Court’s Individual Practices, which requires all attorneys

representing parties before this Court to register promptly as filing users on ECF.

       SO ORDERED.


Dated: July 17, 2020
       New York, New York


                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
Case 1:20-cv-05209-AJN Document 6 Filed 07/17/20 Page 2 of 2
